Citation Nr: 1533358	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from August 21, 2006 to January 21, 2013 and in excess of 40 percent from January 22, 2013 for diabetes mellitus type II.   


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active duty service from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for diabetes mellitus type II and assigned a 20 percent disability evaluation, effective August 21 2006, the date of receipt of the initial claim for service connection.  

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in August 2013, January 2014, and October 2014 for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remands including obtaining pertinent VA treatment records and Social Security Administration records and providing adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A July 2014 rating decision assigned a 40 percent rating to the service-connected diabetes mellitus type II from January 22, 2013.  The grant of the 40 percent rating did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2012, the Veteran submitted a waiver of initial consideration of additional evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

For the entire appeal period, the service-connected diabetes mellitus type II is manifested by the requirement for insulin, restricted diet, and regulation of activities, and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider.  
CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent disability evaluation from August 21, 2006 to January 21, 2013 for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial disability evaluation in excess of 40 percent for diabetes mellitus type II have not been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in January 2008, July 2008, and September 2008.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, there is no duty to provide additional notice.  
All relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Private treatment records are associated with the file.  Social Security Administration (SSA) records and VA treatment records dated from 2006 to February 2015 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In February 2009, June 2011, and January 2012, the Veteran specifically informed VA that he had no additional evidence or information to submit.  

The Veteran underwent VA examinations in 2006, 2008, 2009, 2013, and 2014 to obtain medical evidence as to the nature and severity of service-connected diabetes mellitus type II.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons the Veteran has been afforded an adequate examination and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt  in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diagnostic Code 7913 provides that, when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted.  When a veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications not compensable if separately rated, is rated 60 percent disabling.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913.

3.  Analysis 

The RO assigned a 20 percent rating to the diabetes mellitus type II from August 21, 2006 to January 21, 2013 and a 40 percent rating from January 22, 2013 under Diagnostic Code 7913. 

Affording the Veteran the benefit of doubt, the Board concludes that a 40 percent rating is warranted for the service-connected diabetes mellitus type II for the entire period of the appeal and that the service-connected diabetes mellitus type II more closely approximates the criteria for a 40 percent rating which requires oral hypoglycemic medications, insulin, and a restricted diet in addition to a restriction or regulation of the Veteran's activities in response to the diabetes mellitus type II.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

The lay and medical evidence of record shows that the service-connected diabetes mellitus type II is treated with oral hypoglycemic medications, insulin, a restricted diet, and a regulation of strenuous activities.  

The December 2006 VA examination report indicates that the Veteran reported that he did not know what the symptoms of the diabetes mellitus were.  He denied having any polyuria or polydipsia and he has been gaining weight due to diabetes mellitus.  He did not have ketoacidosis or hypoglycemic reactions and he was never hospitalized for ketoacidosis or hypoglycemic reactions.  The Veteran was on a restricted diet which was a no sugar, low carbohydrate diet.  It was noted that the Veteran had gained quite a bit of weight since the past year and a half.  

The Veteran reported that he does have to avoid strenuous activities to prevent low blood sugars.  He reported that if he gets real active, his blood sugar will go down into the 60's and 70's.  The Veteran indicated that last summer, he was building a garage and his blood sugar went down several times while he was building the garage and doing very strenuous activity.  His treatment consisted of oral hypoglycemic insulin; he was on Metformin and Glipizide twice a day.  The frequency of visits to diabetic care provider was every six months.  The Veteran did not have loss of strength.  He denied any neurologic symptoms.  Physical examination was negative.  The diagnosis was diabetes mellitus type II.  No complications due to diabetes mellitus type II were detected.  The December 2006 VA eye examination indicates that the Veteran did not have diabetic retinopathy and he did not have a visual disability associated with the diabetes mellitus type II at that time.  

The February 2008 VA examination report indicates that the Veteran reported having erectile dysfunction, weakness, shakiness, nausea, and decreased energy two to three hours after every meal.  The Veteran stated that he needs to eat every two to three hours.  He reported that his feet are numb.  The Veteran took his blood sugars twice daily and his blood sugars run between 250 and 300.  It was noted that the Veteran has not recorded low blood sugars for a long time and he has had no hospitalizations for diabetes.  His restricted diet consisted of no concentrated sweets; he avoided carbohydrates and tried to limit his daily intake to 1800 calories or less a day.  

The VA examination report indicates that regarding any restrictions of activities on account of the diabetes, the Veteran avoided strenuous activity because strenuous activity brings on weakness.  He reported that several times, he nearly passed out while at work because of nausea.  The Veteran indicated that he checked his blood sugars and they were not low. The Veteran's treatment consisted of oral hypoglycemic insulin (injection) and Glipizide and Metformin twice a day.  He had been using Insulin to control his blood sugars for the past eight to twelve months and the Veteran's Insulin dose has been increased three times and he still had poor control.  The Veteran believed the Metformin or Glipizide cause nausea.  The Veteran saw his diabetic care provider every three months.  He reported a loss of strength compared to one to two years ago.  The Veteran also complained of numbness in his feet which began three to four years ago and has become more pronounced within the last six months.  The Veteran reported having a burning discomfort which occurs with prolonged walking or standing and he had tingling in his feet as well.  It was noted that the Veteran was a security guard and prolonged walking and/or prolonged standing were required. 

The diagnosis was diabetes mellitus Type 2.  The examiner noted that the Veteran requires Insulin to control his blood sugars and despite three increases in dose, his blood sugar was still poorly controlled.  The examiner noted that the Veteran had symptoms suggestive of post-prandial hypoglycemia and hypoglycemia following exertion and so far he has not documented low blood sugars during these times. 

The January 2013 VA examination report indicates that the Veteran's treatment for diabetes mellitus type II consists of prescribed oral hypoglycemic agents and prescribed insulin (more than 1 injection per day).  It was noted that there was documentation of a history of diabetes mellitus since late 1970's, initially managed by diet and exercise.  The Veteran was started on oral hypoglycemics in the late 1980s and on insulin since 2006.  His current medications were Insulin (morning and evening) and Metformin hydrochloride by mouth daily.  

The examiner indicated that the regulation of activities was required as part of the Veteran's medical management of diabetes mellitus.  The Veteran indicated that if he increased manual activities like gardening it caused his stomach gets queasy and he had to eat a snack.  He indicated that he has not passed out.  The VA examination report notes that for VA purposes, regulation of activities can be defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes. 

The Veteran reported that he visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  He did not have any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He did not have any progressive unintentional weight loss attributable to the diabetes mellitus.  The Veteran had a progressive loss of strength attributable to the diabetes mellitus.  

The VA examination report indicates that the Veteran had the following complications due to the diabetes mellitus: diabetic peripheral neuropathy and diabetic retinopathy.  The report indicated that it is at least as likely as not that the erectile dysfunction, neurogenic bladder, and digestive condition with diarrhea were due to the diabetes mellitus.  

The VA examiner noted that the Veteran's diabetes mellitus type II impacted his ability to work.  It was noted that the Veteran retired in September 2008 because of increasing problems due to diabetes mellitus and its complications.  He was required to do a lot of walking on job as security guard and could not keep up with the physical activities needed for the job with the prolonged standing or walking.   

A December 2014 VA examination report indicates that the Veteran's treatment for diabetes mellitus was prescribed oral hypoglycemic agent and Insulin (more than 1 injection per day).  The VA examination report indicates that the Veteran reported that the diabetes mellitus type II was diagnosed in 2001 by his primary care provider in the private sector and he was started on oral agents shortly after that.  He stated that he was on various oral agents in different combinations that caused some complications of hypoglycemia in the phase of poor control of diabetes.  The VA examiner noted that review of VA treatment records indicate that the Veteran was started on Insulin in September 2007.  He is currently on insulin in the morning and evenings.  He was taken off all oral agents except for metformin.  He continued on dual care private sector as well as VA care.  The Veteran stated that he monitors his capillary glucose levels at least 2 to 3 times weekly and stated that his lowest reading obtained was in 90's and highest reading obtained was 120 to 140 indicating near optimal control of diabetes with current doses.  The VA examiner indicated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions. 

Affording the Veteran the benefit of doubt, the Board concludes that a 40 percent rating is warranted for the service-connected diabetes mellitus type II for the entire appeal period because the service-connected diabetes mellitus type II more closely approximates the criteria for a 40 percent rating which requires oral hypoglycemic medications, insulin, and a restricted diet in addition to a restriction or regulation of his activities in response to the diabetes mellitus type II.  

As noted, the Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities.  See Camacho, supra.  The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho, 21 Vet. App. At 363.    

The February 2008 and January 2013 VA examination reports provide medical evidence showing that the service-connected diabetes mellitus type II causes a regulation of activities.  The February 2008 VA examiner indicated that the Veteran had symptoms suggestive of post-prandial hypoglycemia and hypoglycemia following exertion.  The January 2013 VA examiner indicated that the regulation of activities was required as part of the Veteran's medical management of diabetes mellitus.  The VA examiner noted that the Veteran indicated that if he increased manual activities like gardening it caused his stomach gets queasy and he had to eat a snack.  The VA examination report notes that for VA purposes regulation of activities can be defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.  The December 2006 VA examination report indicates that the Veteran reported that he had to avoid strenuous activities to prevent low blood sugars.  The December 2014 VA examination report indicates that the VA examiner stated that there was no evidence of regulation of activities due to the service-connected diabetes mellitus type II.  However, the Board finds that the evidence does not show that the Veteran has been able to resume strenuous activities even though the diabetes mellitus at the time of the VA examination in December 2014 was well controlled.  

The Board finds that the Veteran's diabetes mellitus type II more nearly approximates a 40 percent disability evaluation for the entire period of the appeal.  The claim is granted to this extent.  
An evaluation at a 60 percent rating is not warranted because the evidence of record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Additionally a rating of 100 percent is not applicable here because the record does not reflect that the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus a progressive loss of weight.  The Veteran reported having a loss strength due to the diabetes mellitus type II.  However, he does not meet the other criteria for a 100 percent rating in addition to the loss of strength.  For these reasons, the Board concludes that an initial disability evaluation in excess of 40 percent for the service-connected diabetes mellitus type II is not warranted, 

Diagnostic Code 7913, Note (1), directs adjudicators to evaluate compensable complications of the diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under this diagnostic code.  Review of the record shows that service connection is in effect for complications due to diabetes mellitus type II as follows: peripheral neuropathy of his right lower extremity (currently 40 percent disabling), peripheral neuropathy of his left lower extremity (currently 40 percent disabling), diabetic diarrhea (currently 10 percent disabling) and neurogenic bladder (currently 40 percent disabling).  

In October 2014, this matter was remanded so that the Veteran could be afforded VA examinations to obtain medical evidence so that the Board could determine whether additional compensable disability ratings can be awarded for complications of diabetes mellitus.  In the October 2014 remand, the Board noted that it was unclear from the existing medical evidence of record whether the Veteran has other complications of his diabetes, including hypertension, diabetic retinopathy, peripheral vascular disease and calluses, which would in turn warrant separate compensable evaluations as directed by Note (1) in Diagnostic Code 7913.

The evidence of record shows that erectile dysfunction is a complication of diabetes.  See the December 2014 VA examination which indicates that erectile dysfunction is related to the diabetes mellitus type II.  A compensable disability rating is not warranted for this disability.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).  Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2014).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  In this case, the medical evidence does not indicate that the Veteran has a penile deformity, specifically, no deformity was found on a December 2014 VA examination, and he does not contend otherwise.  See also the February 2008 VA examination report.  Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2014). 

There is no basis for payment of compensation for erectile dysfunction under the rating schedule.  The Board points out that special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) has been awarded.

The weight of the competent and credible evidence establishes that the hypertension is less likely than not proximately due to or aggravated by the service-connected diabetes mellitus type II.  The December 2014 VA examination report shows a diagnosis of hypertension; continuous medication was required and the Veteran had blood pressure readings of 155/58, 142/53, and 142/56.  The examiner opined that this condition was less likely than not proximately due to or the result the service-connected diabetes mellitus type II.  The examiner noted that for diabetes mellitus to cause vascular changes resulting in hypertension, it would take more than a decade to develop, and based on the evidence of record, the Veteran started having hypertension within a year or two after the onset of the diabetes mellitus type II.  The VA examiner noted that the Veteran had no evidence of urinary microalbuminuria, which is a true indication of vascular involvement and he had no diabetic retinopathy which was even a better indication of lack of vascular involvement.  The December 2006 VA examination report indicates that the VA examiner opined that the hypertension was not caused by or aggravated by the diabetes since the urine microalbumin is less than 0.3. 

The weight of the competent and credible evidence establishes that the Veteran does not have diabetic retinopathy.  The December 2014 VA examination report indicates that the VA examiner reviewed the claims file and pertinent medical records.  The VA examiner noted that the Veteran was seen by VA eye clinic for diabetic eye surveillance in 2007.  Review of his VA treatment records indicate that with diabetic retinopathy was never diagnosed and he was never treated for diabetic retinopathy in the VA system or in the private sector.  The December 2006 VA eye examination report shows a diagnosis of diabetes mellitus type II without diabetic retinopathy.  The VA examiner indicated that the Veteran did not have a visual disability associated with his diabetes at this time as the Veteran's vision was correctable to 20/20 in both eyes.  

The weight of the competent and credible evidence establishes that the Veteran does not have peripheral vascular disease or callouses as a complication of the diabetes.  The December 2014 VA examiner indicated that, although the Veteran has had poorly palpable pedal pulses, he was never symptomatic of peripheral vascular disease (true claudication).  The examiner noted that the VA podiatry service kept a careful record documenting that he has peripheral vascular disease and they also mention ankle edema, venous telangiectasia and superficial varicosities.  The examiner indicated that these do not constitute peripheral vascular disease and are hallmarks of chronic superficial peripheral venous disorders that are common in the elderly mostly with chronic pulmonary problems (e.g., the Veteran's history of severe obstructive sleep apnea syndrome since 1979) and long standing obesity (he weighs 300 pounds).  The examiner indicated that these changes are not specific to diabetes and the Veteran remained asymptomatic of peripheral vascular disease on examination.  The examiner also noted that there was no diagnosis of peripheral vascular disease for which the Veteran was evaluated or treated in the VA or non VA setting.  The Veteran complained of pain in his knees and in feet with ambulation and prolonged standing due to osteoarthritis unrelated to his service-connected diabete-but did not complain of any callouses in his feet that bothered him and had an ingrown toenail surgery a year ago that healed very well. 

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected diabetes mellitus type II.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's disability reasonably describe and assess the Veteran's disability levels and symptomatology.  As discussed, the Veteran's symptoms and limitations due to the diabetes mellitus type II are contemplated by the rating schedule, and the assigned schedular evaluation, therefore, is adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The schedular rating criteria also provide for separate ratings for complications due to the diabetes mellitus type II.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

4.  Consideration of Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

Here, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities creating an exceptional circumstance to render the schedular rating criteria inadequate.  There is no allegation or indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 40 percent rating, but no higher, for diabetes mellitus type II is granted for the entire period of the appeal.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


